DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 

Response to Amendment
The Amendment filed 3/31/2021 has been entered. Claims 1-22 and 24-30 remain pending in the application. 

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Katz et al. (US Patent Application Publication 2014/0361988), referred to as Katz herein [previously cited].
Lee et al. (US Patent Application Publication 2017/0068445), referred to as Lee herein [previously cited].
Chen et al. (US Patent Application Publication 2018/0107275), referred to as Chen herein [previously cited].
Kim et al. (US Patent Application Publication 2014/0368474), referred to as Kim herein.
Kudekar et al. (US Patent Application Publication 2015/0323998), referred to as Kudekar herein.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-21, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kudekar in further view of Kim.

Regarding claim 1, Katz discloses a computerized system for providing input to an augmented reality system, the computerized system comprising: 
and at least one computer processor programmed to: determine that the computerized system is in a first mode configured to provide input including text to the augmented reality system, wherein: the first mode is determined based on variations in 
and the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode; identify, based at least in part, on the 
identify, 
switch the computerized system from the first mode to the second mode in response to determining that the computerized system is to be switched from the first mode to the second mode; 
However, Katz as modified appears not to expressly disclose one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device, and training using force variation data with neuromuscular data. However, in the same field of endeavor, Kudekar discloses a system for recognizing gestures to activate a virtual keyboard user input (Kudekar, Abstract with ¶0040, ¶0049, ¶0070, Fig. 16 with ¶0078-¶0083),
including one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device (Kudekar, ¶0041, ¶0070 – EMG sensors sensing neurologically activated muscle cells and corresponding muscle contraction. Applicant’s specification ¶0118 – Electromyography sensors are examples of neuromuscular sensors),
the first mode is determined based on variations in force exerted by the user, the variations in force exerted by the user being determined based on an output of a trained neural network model, wherein inputs to the trained neural network model at least one of the neuromuscular signals or information based on the neuromuscular signals (Kudekar, ¶0041, Fig. 15 with ¶0073-¶0076 – force sensor and EMG sensor based estimate of body position and gestures is based on machine learning algorithm. Multiple gesture sensors can be calibrated based on image sensors. ¶0041, ¶0068-¶0070 – force and EMG sensors used to identify gesture inputs. ¶0073 – gesture identification based on amplitude of signals received from sensors. Fig. 16 with ¶0041, ¶0049, ¶0069, ¶0078-¶0083 - enabling image sensor, virtual keyboard functions and display of virtual keyboard location requires activation input gesture detected via sensors, and/or calibration input).

However, Katz as modified appears not to expressly disclose the second mode is selected from the group consisting of a typing mode, a writing mode, and a drawing mode. However, in the same field of endeavor, Kim discloses detecting text input via EMG sensors (Kim, Abstract with ¶0026, ¶0105. ¶0071 – EMG signals used to determine force intensity),
a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode (Kim, Figs. 3 and 4 with ¶0062-¶0070, ¶0079, ¶0115, ¶0118 – identifying hand gripping position to switch to a handwriting input mode and receive drawing inputs. ¶0064-¶0065 – EMG signals used to identify wrist state).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modes of Katz to include a handwriting and drawing input mode via a writing implement based on the teachings of Kim. The motivation for doing so would have been to increase the variety of intuitive user input, to accommodate a wider variety of users and use scenarios (Kim, ¶0054, ¶0115).
	


Regarding claim 2, Katz as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode is determined based on a gesture as detected from the user based on at least one of the neuromuscular signals or information based on the neuromuscular signals (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode. Kudekar, 

Regarding claim 3, Katz as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a typing mode and wherein identifying the input comprises: identifying one or more tapping or typing actions based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying text input for the typing mode based on the one or more tapping or typing actions (Katz, ¶0047, ¶0103 – text typing on a virtual keyboard. See also ¶0085 – tapping gesture. Kudekar, ¶0041, ¶0068-¶0070 – force and EMG sensors used to identify gesture inputs. at least ¶0054-¶0056, ¶0071 – character input determination).

Regarding claim 4, Katz as modified discloses the elements of claim 3 above, and further discloses wherein identifying the one or more tapping or typing actions comprises: identifying the one or more tapping or typing actions on a surface of a physical keyboard or a surface that has a representation of a keyboard projected thereon (Katz, ¶0035, ¶0085, ¶0090 – tapping gesture to select icons on virtual keyboard. Kudekar, ¶0054-¶0060– finger tap actions to select characters. Fig. 8 with ¶0061-¶0063 – projected keyboard).

Regarding claim 5, Katz as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a writing mode and wherein identifying the input comprises: identifying one or more writing actions detected from the user based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying text input for the writing mode based on the one or more writing 

Regarding claim 6, Katz as modified discloses the elements of claim 5 above, and further discloses wherein identifying the one or more writing actions detected from the user comprises: identifying the one or more writing actions performed on a surface with a physical stylus, physical writing implement, virtual stylus, or virtual writing implement (Katz, ¶0086 – physical stylus or wand. Kim, ¶0119 – receive letter, sentences and drawings being input by the user through the writing tool).

Regarding claim 7, Katz as modified discloses the elements of claim 5 above, and further discloses wherein identifying the one or more writing actions detected from the user comprises: identifying the one or more writing actions as detected in mid-air (Kudekar, Fig. 18 with ¶0087-¶0088 – detection of American sign language gestures in mid-air).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the writing mode of Katz as modified to include identifying sign language gestures based on the teachings of Kudekar. The motivation for doing so would have been to offer users greater flexibility for input, especially for visually impaired users.

Regarding claim 8, Katz as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a drawing mode and wherein identifying the input comprises: identifying one or more drawing actions detected from the 

Regarding claim 9, Katz as modified discloses the elements of claim 8 above, and further discloses comprises at least one of a plurality of line segments or a plurality of curves (Kim, ¶0028, ¶0072, ¶0081 – line and curve inputs. See also Figs. 5-8B).

Regarding claim 10, Katz as modified discloses the elements of claim 8 above, and further discloses wherein identifying the input for the drawing mode comprises: identifying a drawing based on the one or more drawing actions detected from the user; and identifying the text based on the one or more drawing actions detected from the user (Kim, ¶0119 – receive letter, sentences and drawings being input by the user through the writing tool. Figs. 7 and 8 with ¶0092, ¶0105 – text and drawing object recognition).

Regarding claim 11, Katz as modified discloses the elements of claim 10 above. However, Katz as modified appears not to expressly disclose wherein the at least one computer processor is further programmed to: combine the drawing and the text such that the text overlays or annotates the drawing (Kim, at least Fig. 7 with ¶0089 – recognized text annotates the air conditioner control drawing).

Regarding claim 12, Katz as modified discloses the elements of claim 8 above, and further discloses wherein identifying the input for the drawing mode comprises: identifying a drawing based on the one or more drawing actions detected from the user; and identifying the text from the drawing (Kim, ¶0119 – receive letter, sentences and drawings being input by the user through the writing tool. 

Regarding claim 13, Katz as modified discloses the elements of claim 1 above, and further discloses wherein at least one of the first mode or the second mode comprises a one-handed mode and wherein identifying the input comprises: identifying one or more one-handed actions detected from the user based, at least in part, on at least one of the neuromuscular signals or the information based on the neuromuscular signals; and identifying the input for the one-handed mode based on the one or more one-handed actions (Katz, Fig. 3(a) with ¶0035, ¶0047 and ¶0082-¶0086 – one handed and two handed gestures).

Regarding claim 14, Katz as modified discloses the elements of claim 1 above, and further discloses wherein the augmented reality system is configured to display an indication of the identified input to the user (Katz, ¶0103-¶0104 – keystrokes are shown. Kudekar, Fig. 8 with ¶0061-¶0063 – projected keyboard. ¶0055 – highlighting selected characters).

Regarding claim 15, Katz as modified discloses the elements of claim 14 above, and further discloses wherein the indication of the identified input comprises text input identified based on one or more typing, writing, drawing actions, or one-handed actions detected from the user (Katz, ¶0103-¶0104 – keystrokes are shown. Kudekar, Fig. 8 with ¶0061-¶0063 – projected keyboard. ¶0055 – highlighting selected characters).

Regarding claim 16, Katz as modified discloses the elements of claim 15 above, and further discloses wherein the indication of the identified input comprises 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual keyboard of Katz as modified to include predictive text based on the teachings of Kudekar. The motivation for doing so would have been to save the user time by preventing the user from having to finish inputting characters for the remainder of the word, and simplifying user input (Kudekar, ¶0066).

Regarding claim 18, Katz as modified discloses the elements of claim 14 above. However, Katz as modified appears not to expressly disclose wherein the indication of the identified input comprises a drawing identified based on one or more drawing actions detected from the user (Kim, ¶0119 – receive letter, sentences and drawings being input by the user through the writing tool. ¶0092, ¶0105 – text and drawing object recognition).

Regarding claim 19, Katz as modified discloses the elements of claim 14 above, and further discloses wherein the indication is displayed via a user interface presented within an augmented reality environment provided by the augmented reality system (Katz, ¶0068-¶0070 – augmented reality scene rendered on a display surface).

Regarding claim 20, Katz as modified discloses the elements of claim 14 above, and further discloses wherein the indication is rendered onto a surface that the user is interacting with by the augmented reality system (Katz, ¶0068-¶0070 – augmented reality scene rendered on a display surface. Kudekar, Fig. 8 with ¶0061-¶0063 – projected keyboard).

Regarding claim 21, Katz discloses the elements of claim 1 above, and further discloses at least one inertial measurement unit (IMU) sensor, wherein identifying the text input comprises identifying the text input based, at least in part, on at least one output signal associated with the at least one IMU sensor (Katz, ¶0079 – location/orientation sensors including accelerometer, gyroscope, magnetic sensor, etc. Kudekar, ¶0041 – gyroscope and accelerometer provide movement and position information. Applicant’s Specification ¶0120 describes an IMU as including sensors such as accelerometers, gyroscopes, or magnetometers capable of detecting user state and behavior).


Regarding claim 24, Katz as modified discloses the elements of claim 1 above, and further discloses wherein the identified input provided to the augmented reality system comprises input identified from a plurality of sources, wherein the plurality of sources include the neuromuscular signals and at least one source other than the neuromuscular signals (Katz, ¶0079 – location/orientation sensors including accelerometer, gyroscope, magnetic sensor, etc. Kudekar, Fig. 15 with ¶0073-¶0076 – force sensor and EMG sensor based estimate of body position and gestures is based on machine learning algorithm. Multiple gesture sensors can be calibrated based on image sensors).

Regarding claim 25, Katz as modified discloses the elements of claim 24 above, and further discloses wherein the at least one source other than the neuromuscular signals comprises at least one physical input device, and the identified input provided to the augmented reality system comprises a combination of the input identified from the plurality of sources (Kudekar, Fig. 15 with ¶0073-¶0076 – force sensor and EMG sensor based estimate of body position and gestures is based on machine learning algorithm. Multiple gesture sensors can be calibrated based on image sensors. Kim, ¶0056-

Regarding claim 26, Katz as modified discloses the elements of claim 1 above, and further discloses wherein the one or more wearable devices comprises a first wearable device configured to detect neuromuscular signals from a first arm of the user and a second wearable device configured to detect neuromuscular signals from a second arm of the user (Katz, Fig. 3(a) with ¶0035, ¶0047 and ¶0082-¶0086 – one handed and two handed gestures. Kudekar, Fig. 18 with ¶0087-¶0088 – detection of American sign-language gestures in mid-air including two devices for capturing two-handed sign language gestures).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the writing input system of Katz as modified to include identifying sign language gestures from two wearable device on different arms based on the teachings of Kudekar. The motivation for doing so would have been to offer users greater flexibility for input, especially for visually impaired users.

Regarding claim 27, Katz discloses a method performed by a computerized system for providing input to an augmented reality system, the method comprising: detecting, using 
and determining that the computerized system is in a first mode configured to provide input including text to the augmented reality system, wherein: the first mode is determined based on 
the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode; identifying based, at least in part, on at least one of the 
identifying, 
switching the computerized system from the first mode to the second mode in response to determining that the computerized system is to be switched from the first mode to the second mode; and providing the identified second input to the augmented reality system (Katz, Fig. 6 with ¶0092-¶0093 – drawing gesture of a contour of an area. Drawing mode is selected according to recognized gestures).
However, Katz as modified appears not to expressly disclose one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device, and training using force variation 
including one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device (Kudekar, ¶0041, ¶0070 – EMG sensors sensing neurologically activated muscle cells and corresponding muscle contraction. Applicant’s specification ¶0118 – Electromyography sensors are examples of neuromuscular sensors),
the first mode is determined based on variations in force exerted by the user, the variations in force exerted by the user being determined based on an output of a trained neural network model, wherein inputs to the trained neural network model at least one of the neuromuscular signals or information based on the neuromuscular signals (Kudekar, ¶0041, Fig. 15 with ¶0073-¶0076 – force sensor and EMG sensor based estimate of body position and gestures is based on machine learning algorithm. Multiple gesture sensors can be calibrated based on image sensors. ¶0041, ¶0068-¶0070 – force and EMG sensors used to identify gesture inputs. ¶0073 – gesture identification based on amplitude of signals received from sensors. Fig. 16 with ¶0041, ¶0049, ¶0069, ¶0078-¶0083 - enabling image sensor, virtual keyboard functions and display of virtual keyboard location requires activation input gesture detected via sensors, and/or calibration input).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture input detection of Katz to include EMG and force signals determined based on a trained neural network model based on the teachings of Kudekar. The motivation for doing so would have been to more efficiently and accurately detect a wider variety of more complex gestures (Kudekar, ¶0041-¶0042), particularly in scenarios with limited access to touch displays (Kudekar, ¶0002).

a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode (Kim, Figs. 3 and 4 with ¶0062-¶0070, ¶0079, ¶0115, ¶0118 – identifying hand gripping position to switch to a handwriting input mode and receive drawing inputs. ¶0064-¶0065 – EMG signals used to identify wrist state).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modes of Katz to include a handwriting and drawing input mode via a writing implement based on the teachings of Kim. The motivation for doing so would have been to increase the variety of intuitive user input, to accommodate a wider variety of users and use scenarios (Kim, ¶0054, ¶0115).

Regarding claim 28, Katz as modified discloses the elements of claim 27 above, and further discloses wherein at least one of the first mode or the second mode is determined based on a gesture detected from the user, wherein the gesture is detected based on at least one of the neuromuscular signals or information based on the neuromuscular signals (Katz, ¶0103-¶0104 – gesture to invoke virtual keyboard typing mode. Kudekar, ¶0041, ¶0068-¶0070 – force and EMG sensors used to identify gesture inputs. Kim, ¶0064-¶0065 – EMG signals).

Regarding claim 29, Katz discloses a non-transitory computer-readable medium encoded with instructions that, when executed by at least one computer processor performs a method of: detecting, using 
determining that a computerized system is in a first mode configured to provide input including text to an augmented reality system, wherein: the first mode is determined based on variations in 
and the first mode and a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode; identifying based, at least in part, on at least one of the 
identifying, 
switching the computerized system from the first mode to the second mode in response to determining that the computerized system is to be switched from the first mode to the second mode; 
However, Katz as modified appears not to expressly disclose one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device, and training using force variation data with neuromuscular data. However, in the same field of endeavor, Kudekar discloses a system for recognizing gestures to activate a virtual keyboard user input (Kudekar, Abstract with ¶0040, ¶0049, ¶0070, Fig. 16 with ¶0078-¶0083),
including one or more neuromuscular sensors configured to detect neuromuscular signals from a user, wherein the one or more neuromuscular sensors are arranged on one or more wearable device (Kudekar, ¶0041, ¶0070 – EMG sensors sensing neurologically activated muscle cells and corresponding muscle contraction. Applicant’s specification ¶0118 – Electromyography sensors are examples of neuromuscular sensors),
the first mode is determined based on variations in force exerted by the user, the variations in force exerted by the user being determined based on an output of a trained neural network model, wherein inputs to the trained neural network model at least one of the neuromuscular signals or information based on the neuromuscular signals (Kudekar, ¶0041, Fig. 15 with ¶0073-¶0076 – force sensor and EMG sensor based estimate of body position and gestures is based on machine learning algorithm. Multiple gesture sensors can be calibrated based on image sensors. ¶0041, ¶0068-¶0070 – force and EMG sensors used to identify gesture inputs. ¶0073 – gesture identification based on amplitude of signals received from sensors. Fig. 16 with ¶0041, ¶0049, ¶0069, ¶0078-¶0083 - enabling image sensor, virtual keyboard functions and display of virtual keyboard location requires activation input gesture detected via sensors, and/or calibration input).

However, Katz as modified appears not to expressly disclose the second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode. However, in the same field of endeavor, Kim discloses detecting text input via EMG sensors (Kim, Abstract with ¶0026, ¶0105. ¶0071 – EMG signals used to determine force intensity),
a second mode are selected from the group consisting of a typing mode, a writing mode, and a drawing mode (Kim, Figs. 3 and 4 with ¶0062-¶0070, ¶0079, ¶0115, ¶0118 – identifying hand gripping position to switch to a handwriting input mode and receive drawing inputs. ¶0064-¶0065 – EMG signals used to identify wrist state).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modes of Katz to include a handwriting and drawing input mode via a writing implement based on the teachings of Kim. The motivation for doing so would have been to increase the variety of intuitive user input, to accommodate a wider variety of users and use scenarios (Kim, ¶0054, ¶0115).

Regarding claim 30, Katz as modified discloses the elements of claim 1 above, and further discloses wherein inputs to the trained neural network model further include inputs from an inertial measurement unit configured to sense information about a movement of a body part of the user (Katz, ¶0079 – location/orientation sensors including accelerometer, gyroscope, magnetic sensor, etc. .
	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kudekar in further view of Kim in further view of Lee.

Regarding claim 17, Katz as modified discloses the elements of claim 14 above. However, Katz as modified appears not to expressly disclose wherein the indication of the identified input comprises one or more 
However, in the same field of endeavor, Lee discloses detecting gestures in free space (Lee, ¶0043)
wherein the indication of the identified input comprises one or more virtual ink marks associated with one or more strokes detected from the user (Lee, ¶0043 – free space writing gestures. Fig. 4 with ¶0081-¶0085 – text and shape information is recognized from ink strokes. ¶0041 and ¶0048 – virtual ink strokes. See also Fig. 14 with ¶0168-¶0171. See also Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the indication of Katz as modified to include ink strokes based on the teachings of Lee. The motivation for doing so would have been to enabling the user to enter text in the manner to which he or she is already accustomed, without requiring the user to learn special note-taking protocols (Lee, ¶0006).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Kudekar in further view of Kim in further view of Chen.

Regarding claim 22, Katz as modified discloses the elements of claim 1 above, wherein the trained neural network is 
However, Katz as modified appears not to expressly disclose training using camera image data with neuromuscular data. However, in the same field of endeavor, Chen discloses a system for recognizing intended user input including using EMG signals (Chen, ¶0036, ¶0061, ¶0069-¶0071),
wherein the trained neural network is retrained based on images captured by the augmented reality system and at least one of the neuromuscular signals or the information based on the neuromuscular signals (Chen, ¶0026-¶0027 – machine learning receives camera images in combination with EMG signals. Machine learning is trained using both image and EMG data, and is updated dynamically using image data and EMG data when operating).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the neural network of Katz as modified to include the combination of image and neuromuscular data based on the teachings of Chen. The motivation for doing so would have been to improve the accuracy of the input detection of the model (Chen, ¶0027).



Response to Arguments



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175